DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 6/16/2021 "Restriction Requirement," the 8/23/2021 Response [hereinafter "8/23 Response"] elects, without traverse, Species A1B1 and Indium Oxide (InOx) as the material for prosecution on the merits. 
The Response identifies claims 1-29 as being directed to the elected invention. 
The 6/16/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
Objections to the Specification
02.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in claims 12-29. 
The following is a quotation of 37 CFR § 1.75(d)(1):

Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
The detailed description of the elected embodiment of the invention provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a first material," as recited in the context of independent claims 12 and 23, and claims depending therefrom.
b.	"a second material," as recited in the context of independent claims 12 and 23, and claims depending therefrom.
Neither the original detailed description nor the figures nor the claims indicate that the invention might include "a first material" and "a second material" as recited in the context of independent claims 12 and 23, and claims depending therefrom.
Accordingly, the specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "a first material" and "a 37 CFR § 1.75(d)(1).  
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing claims 12-29. Alternatively, Applicant may amend claims 12-29 so the claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
Addressing the matters noted herein is "necessary to further consider[ing the] claims" and, therefore, will NOT "be held in abeyance until allowable subject matter is indicated." 37 CFR § 1.111(b). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
03.	The specification is objected to under 37 CFR §§ 1.74 and 1.84(n) because the drawings show element(s) without "the detailed description of the invention [referring] … to the different parts by use of reference letters or numerals," and because the specification fails to "adequately identif[y]" the elements in the drawings for which symbols or representations are used.
The following is a quotation of 37 CFR § 1.74:
"When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the 
The following is a quotation of part of 37 CFR § 1.84(n):
"Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable."
The specification refers to "a first region" and "a second region," without using a reference character. See, for example, the Abstract. The specification, moreover, fails to adequately identify wherein the drawings are "a first region" and "a second region" shown. And the drawing symbol or representations, if any, is not identified let alone "adequately identified" in the specification. 
The specification, therefore, fails: 
a.	to "refer … to the different parts by use of reference letters or numerals (preferably the latter);" and 
b.	to "adequately identif[y]" the different parts. 
Accordingly, not later than the Response to this Office Action, Applicant may correct the above identified matters by:
a.	amending the specification so said features are properly referred to by "reference letters or numerals (preferably the latter)," and so the and 
b.	amending the figures by filing "corrected drawing sheet(s)," labelling said feature in the figures so said feature is labelled with the proper reference number character matching those in the specification, which corrected drawing sheet(s) must comply with 37 CFR § 1.121(d).
Addressing the matters noted herein is "necessary to further consider[ing the] claims" and, therefore, will NOT "be held in abeyance until allowable subject matter is indicated." 37 CFR § 1.111(b). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
04.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper 
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they 
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"a first region" and "a second region," as recited in the context of independent claim 1, and claims depending therefrom.
b.	"a first material" and "a second material" as recited in the context of independent claims 12 and 23, and claims depending therefrom.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections 
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—

(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Double Patenting Rejections of the Claims
07.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A 
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Pulugurtha anticipate claims of this application. For example, claim 20 of Pulugurtha recites the features recited in claim 23 of this application.
Specifically, claim 20 (which depends from claim 19, which depends from claim 18) of Pulugurtha recites:
A method comprising: forming a first transistor of a memory cell, including forming a charge storage structure and a first channel region electrically separated from the charge storage structure; forming a second transistor of the memory cell, including forming a second channel region electrically coupled to the charge storage structure; forming a first data line having a length extending in a first direction and electrically coupled to the first channel region; forming a second data line having a length extending in the first direction and electrically coupled to the first channel region; forming a third data line having a length extending in the first direction and electrically coupled to the second channel region, such that the second channel region is between the charge storage structure and the third data line; forming a first access line on a first level of the apparatus and separated from the first channel region by a first dielectric; and forming a second access line on a second level of the apparatus and separated from the second channel region by a second dielectric, such that the charge storage structure is on a level of the apparatus between the first and second levels, and each of the first and second access lines is formed to have a length extending in a second direction, 

wherein forming the first and second conductive lines includes: forming a first trench in a semiconductor material; forming a second trench in the semiconductor material; forming a first dielectric material in the first trench; forming a second dielectric material in the second trench; forming a first conductive material in the first trench to form the first conductive line in the first trench from the conductive material, such that the first conductive line is electrically separated from the semiconductor material by the first dielectric material; and forming a second conductive material in the second trench to form the second conductive line in the second trench from the conductive material, such that the second conductive line is electrically separated from the semiconductor material by the second dielectric material. 
And claim 23 of this application recites:
A method comprising: forming a first material over substrate; forming a second material directly on the first material; removing part of the first material to form first portions from a remaining part of the first material, the first portions being electrically separated from each other; removing part of the second material to form second portions from a remaining part of the second material, the second portions being electrically separated from each other; and forming memory cells such that each of the memory cells includes a first transistor and a second transistor, the first transistor including a charge storage structure formed from a 
In claim 20 of Pulugurtha, the forming of the transistors would be forming of the transistors over a substrate/wafer, and the forming the trenches would be removing material, as recited in claim 23 of this application. It is noted that claim 20 of Pulugurtha recites the forming of the first and second transistors as recited in claim 23 of this application.
Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
Potential Interview
09.	In view of the objections to the specification and drawings, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to ensure proper reply to this better advance prosecution. 
CONCLUSION
10.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814